Citation Nr: 0423955	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  97-10 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include depression or other nervous disorder.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from November 16, 1967 to 
February 13, 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland (RO), which denied the benefit sought on 
appeal.   

In a letter received in July 1997, the veteran raised a claim 
for service connection for arthritis and peripheral 
neuropathy as related to his pes planus.  This matter is 
referred to the RO for appropriate action.  In July 2003, the 
Board remanded the case to the RO for further development.


FINDINGS OF FACT

1.  VA has provided all notifications and has rendered all 
assistance required.

2.  A chronic acquired psychiatric disorder was not 
manifested in service; a psychosis was not manifested in the 
first post-service year; there is no competent credible 
evidence of a nexus between the veteran's current psychiatric 
disorder and his active service or any complaints treated 
therein; and the competent credible evidence does not show 
that the psychiatric disorder is related to any service-
connected disorder.


CONCLUSION OF LAW

An acquired psychiatric disorder to include depression or 
other nervous disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service, nor is it proximately due to or the result of the 
service-connected bilateral pes planus.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. Part 4, §§ 3.303, 3.307, 3.309, 
3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The RO notified the veteran consistent with requirements 
under the VCAA in letters dated in June 2001, August 2002 and 
November 2003.  He was informed of the information and 
evidence necessary to substantiate the claim, which evidence 
he was expected to submit, and which evidence VA would 
attempt to obtain for him.  He was also requested to inform 
the RO of any further evidence the claimant wanted VA to 
attempt to obtain.  He has also been informed of what 
evidence was needed to substantiate this claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The record 
reflects that the RO has made reasonable efforts to obtain 
relevant medical evidence adequately identified by the 
appellant in support of his claim.  He also has been afforded 
pertinent examination in April 1999, and was offered another 
one in late 2003, however, that examination was cancelled in 
November 2003 by the veteran who refused to take it.  

Under § 3.655, the Board finds no good cause for the veteran 
to have failed to attend all of the VA examinations scheduled 
by the RO.  As indicated within 38 C.F.R. § 3.655(a), "good 
cause" includes, but is not limited to, illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  

Under 38 C.F.R. § 3.665(b), when a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record, as the Board will now do in this case.  

While the veteran was not made aware of § 3.655, the Board 
finds no prejudice to the veteran in this regard.  The 
veteran has requested that the Board adjudicate this claim 
based on the evidence of record, which it will do based on 
§ 3.655.           

With regard to the content of the notices, the Board notes 
that in Pelegrini v. Principi, 18 Vet. App. 112 (2004) the 
U.S. Court of Appeals for Veterans Claims (Court) appears to 
hold, in part, that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  

In this case, the Board finds that repeated notices from the 
VA to the veteran fulfill all elements required for proper 
notice under the VCAA, to include the "fourth element" as 
set forth in Pelegrini.  In this regard, and in any event, a 
recent opinion by the General Counsel's Office, it was 
determined that the Pelegrini Court's discussion of the 
"fourth element" was obiter dictum and was not binding on 
VA.  VAGCOPPREC 1-2004 (February 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in was not given prior to 
the first adjudication of the claim, the notice was provided 
by the RO prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notices 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, 
Supplemental Statements of the Case were provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  In this regard, it is 
important to note that the Board remanded this case to the RO 
to assist the veteran with his claim.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the veteran by obtaining his 
available service and VA medical records as well as 
scheduling VA examinations.  The Board concludes, therefore, 
that a decision on the merits at this time does not violate 
the VCAA, nor prejudice the appellant under Bernard v. Brown, 
4 Vet. App. 384 (1993).

With regard to Social Security Administration (SSA) records 
and any other recent records of treatment, the existence 
and/or nature and extent of the disorder is not at issue, for 
reasons that will be noted below.  Thus, a second remand to 
obtain more records regarding the current disorder, the 
existence of which is not in dispute, is not warranted.  In 
this regard, it is important to note that the veteran himself 
has requested that this case be adjudicated based on the 
evidence now in the record.  The veteran's own request must 
me strongly considered in a determination of whether the VA 
has fulfill the duty to assist in this case and/or whether a 
second remand is required in this case.  While the duty to 
assist is neither optional nor discretionary (See Littke v. 
Derwinski, 1 Vet. App. 90, 92 (1991)), the duty is not always 
a one-way street; nor is it a "blind alley."  Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  "The VA's 'duty' is 
just what it states, a duty to assist, not a duty to prove a 
claim with the veteran only in a passive role."  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted).  
See also Counts v. Brown, 6 Vet. App. 474, 476 (1994). 

The Board finds that VA has complied with the VCAA duties to 
notify and assist.  The timing of the notices, after the 
adjudication appealed, did not prejudice the claim in any way 
because it was re-adjudicated subsequently by the RO on the 
merits of the claim alone without regard to finality of prior 
decisions.

II.  Factual Background

The veteran's service medical records show no complaints or 
findings referable to any psychiatric symptomatology.  At his 
January 1968 Medical Board examination prior to discharge, 
the report records that a psychiatric evaluation was normal.  
The narrative summary associated with that report also shows 
that the veteran was found unfit for enlistment due to a 
diagnosis of pes planus.  The Report of Transfer or Discharge 
shows that the veteran's military specialty was trainee; that 
he had no foreign service; and that he did not receive any 
awards or medals indicative of combat.

The report of an October 1968 VA general examination shows no 
psychiatric complaints, and contains findings that the 
veteran was apparently psychiatrically well-oriented.

There are various private medical records reflecting 
treatment from 1959 through 1981 for different medical 
conditions.  A record dated in November 1973 shows that the 
veteran was being seen for headache symptoms.  The treating 
physician opined that until the veteran had some modicum of 
physical relief, that it was going to be difficult to get 
into other more psychological issues.

There are various private and VA medical records reflecting 
treatment from 1990 through October 2002 for different 
medical conditions and disorders.  Private medical records 
show that when seen in February 1990, the assessment was that 
the veteran's history was consistent with a depressive 
illness (dysthymia vs. major depression).  

In a statement dated in April 1997, a VA physician stated the 
following:  The veteran was being treated for severe 
peripheral neuropathy coming from an aggravated pes planus 
disability which occurred while in the military.  The above 
diagnosis along with arthritis in the spine has resulted in 
recurring major depression.

When seen at a private clinic in February 1998, the veteran 
indicated that his first depressive episode was at age 11 
years when his parents separated.  The record stated that 
there were several periods of depression over the years along 
with numerous somatic complaints that may well have been 
psychosomatic in origin.  The diagnosis at that time was 
dysthymia. 

In a statement dated in July 1998, a VA physician noted that 
the veteran was followed in Neurology Clinic for idiopathic 
peripheral neuropathy.

In a statement dated in October 1998, the VA physician who 
authored the April 1997 statement stated the following:  The 
veteran had idiopathic axonal neuropathy, which may have 
started when the veteran was in the military.  The veteran 
was in great pain as a result of his physical incapacity to 
withstand the hardships of infantry training.  This medical 
condition has crippled the patient with excruciating pain day 
and night, and left him totally disabled as a result.  The 
axonal nerve damage has continued until present, making his 
life unbearable, with major depression.  The physician opined 
that the veteran's major depression was related to the severe 
pain and inability to work.

The report of an April 1999 VA examination for mental 
disorders shows that the veteran reported that he had been 
treated for depression since shortly after his discharge from 
the Army.  He complained that he continued to feel depressed 
most of the time.  He complained of chronic insomnia, having 
little interest in hobbies or other activities, and of having 
suicidal thoughts at times, but no suicidal attempts.  He 
currently was taking a combination of medications.  After 
examination, the report contains a diagnosis of major 
depression, in partial remission.  The examiner concluded 
with a comment that the veteran does have chronic major 
depression, which was a consequence of his chronic peripheral 
neuropathy.

In a statement dated in April 2001, a private physician 
stated the following:  The veteran had been his patient since 
February 1990 and had been diagnosed as suffering from (1) 
major depression: recurrent (moderate severity) and (2) 
anxiety disorder, NOS (with characteristics of generalized 
anxiety, panic-like episodes and obsessiveness).  The veteran 
was being treated by VA for peripheral neuropathy and 
evaluated for possible enlarged liver and fatty liver 
changes.  The veteran's psychiatric condition had worsened 
during recent treatment and his neuropathic pain complaints 
had escalated.  Beginning in July 2000, the veteran began 
speaking of mounting stress he was experiencing related to 
issues with his neighbors.  The physician opined that the 
veteran's pre-existing psychiatric condition had worsened as 
a result of stress of dealing with his neighbors, and this in 
turn had likely decreased his ability to tolerate the pain 
resulting from his peripheral neuropathy.

Subsequent private and VA medical records show treatment 
through October 2002.

In June 2003, the veteran failed to report to a scheduled 
hearing at the Board in Washington, DC.  In July 2003, the 
Board remanded the case to the RO, which was ordered to 
schedule an examination of the veteran to determine the 
nature and etiology of the veteran's claimed psychiatric 
disability.  The record reflects that in November 2003, the 
veteran refused the examination and it was cancelled; and in 
April 2004, the veteran telephoned and notified VA that he 
would not take a VA examination, and that he would like his 
case rated with the information in his folder.  Such a 
statement clearly indicates that the VA has fulfilled the 
duty to assist the veteran with his claim and that the Board 
should proceed with the adjudication of this claim.

III.  Analysis

The veteran is claiming that he is entitled to service 
connection for a psychiatric disorder, diagnosed to include a 
depressive disorder and/or anxiety disorder.  He has claimed 
that his acquired psychiatric disorder is related to service; 
both on a direct basis, and indirectly by way of being 
related to his service connected pes planus and claimed 
peripheral neuropathy.

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The 
United States Court of Appeals for the Federal Circuit has 
held that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability." 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  See 
also D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) (to the 
same effect).

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). Alternatively, the nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected as well, and when service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2003).

Additionally, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  38 
U.S.C.A. § 5107 (West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.

The Board notes that the medical record contains competent 
evidence of a current psychiatric disorder.  The report of 
the April 1999 VA examination for mental disorders contains a 
diagnosis of major depression, in partial remission.  More 
recently, an April 2001 statement by a private treating 
physician contains diagnoses of (1) major depression: 
recurrent (moderate severity) and (2) anxiety disorder, NOS 
(with characteristics of generalized anxiety, panic-like 
episodes and obsessiveness).  Because the record contains 
competent medical evidence of current acquired psychiatric 
disorder, and no evidence to the contrary, the Board concedes 
the presence of such disorder.

The next question becomes whether such disability was 
incurred in or aggravated by active military service, or due 
to a service-connected disability, the critical question in 
this case.  

The veteran's service medical records do not show evidence of 
any disease or injury during service and linked to the 
veteran's present acquired psychiatric disorder. This clearly 
provides negative evidence against this claim.  In addition, 
the Board notes that the claims file does not contain 
competent evidence showing that there is a nexus between a 
current acquired psychiatric disorder and the veteran's 
active service.  This fact provides more evidence against 
this claim.  Although a November 1973 private medical record 
suggested that at that time there may be more psychological 
issues than headaches, the first diagnosis of a psychiatric 
disorder was in 1990, many years after service, when the 
assessment was made of a depressive illness (dysthymia vs. 
major depression).  

There is also no evidence linking a current acquired 
psychiatric disorder with the veteran's service-connected pes 
planus.  Although chronic major depression has been linked to 
chronic peripheral neuropathy, that disorder is not service 
connected.  

The Board has considered the April 1999 opinion that symptoms 
of neuropathy "could be" exacerbated by pes planus as well 
as the other April 1999 opinion that the veteran has chronic 
major depression as a result of chronic peripheral 
neuropathy.  The Board finds, however, that the preponderance 
of the evidence is against a finding that chronic peripheral 
neuropathy was caused or aggravated by pes planus.  Simply 
stated, a statement that symptoms of neuropathy "could be" 
exacerbated by pes planus is far too speculative to support 
of finding of service connection based on aggravation, 
particularly in review of the findings of the April 1999 
medical report as a whole which, in the opinion of the Board, 
provides extensive negative evidence against the veteran 
claim.  The evidence, as a whole, provides extensive evidence 
against the claim that there is any connection between 
service, from only November 16, 1967 to February 13, 1968, 
and the disorder at issue.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1994).  In this case, 
extensive medical records fail to make reference to the 
veteran's service connected foot condition as the cause of 
the disorder at issue and many records indicate that other 
factors are responsible for his condition.  In fact, in other 
situations, the veteran himself sometimes appears to 
associate this condition to other factors.  For example, the 
April 2001 medical report of "L.B.E.", M.D., who makes no 
reference to the foot disorder.  Extensive treatment records 
that do not support this claim outweigh, for example, the 
October 1998 medical record, indicating that this condition 
"may" have started in the military. 

Finally, there is no evidence of a psychosis dated within one 
year of separation from active duty service, such that 
service connection is warranted on a presumptive basis.  See 
38 C.F.R. §§ 3.307, 3.309.  Accordingly, the claim must be 
denied.

The Board notes here that, pursuant to its Remand Order of 
July 2003, the veteran was to be scheduled for a psychiatric 
examination for the purpose of determining the nature and 
etiology of any mental disorder, to include obtaining an 
opinion as to whether it is at least as likely as not that 
the mental disorder was caused by or increased by service 
connected bilateral pes planus or otherwise related to active 
service.  However, the veteran notified the RO that he would 
not take a VA examination, and that he would like his case 
rated with the information in his folder.  

Therefore, in this case the Board must adjudicate the claim 
based on the evidence of record.  Based upon a careful and 
considered review of the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for an acquired psychiatric disorder 
to include depression or other nervous disorder, and his 
claim must therefore be denied.  Accordingly, the appeal is 
denied.

The Board has considered the veteran's lay statements that he 
has an acquired psychiatric disorder as a result of his 
service and/or service-connected disability.  To the extent 
that these statements may be intended to represent evidence 
of continuity of symptomatology, without more, these 
statements are not competent evidence of a nexus between an 
acquired psychiatric disorder and his service.  Nor are they 
competent evidence of a nexus between an acquired psychiatric 
disorder and his service-connected bilateral pes planus.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Accordingly, the veteran's claim for service 
connection for an acquired psychiatric disorder must be 
denied.

In reaching this decision, the Board considered the "benefit 
of the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this matter on that 
basis.  38 C.F.R. § 3.102 (2003).



ORDER

Service connection for an acquired psychiatric disorder to 
include depression or other nervous disorder is denied.


	                        
____________________________________________
	John J. Crowley 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



